DETAILED ACTION
This office action is a response to an application filed on 06/18/2019 in which claims 1-13 are pending for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16205857.2, filed on Dec.21, 2016 which papers have been placed of record in the file.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 09/04/2020 and 06/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
Drawings
6.	The drawings are objected to under 37 CFR 1.83 (a). The drawing must show every feature of the invention specified in the claims. Therefore, the following underlined a voltage being proportional to a current from the input terminal when the switch is closed” and “a voltage of the input terminal” must be shown or the feature(s) canceled from the claim 1. No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate corrections are required.
Claim Objections
7.	Claim 7 is objected to because of the following informalities:
Claim 7 recites “the first resistor” in line 2 of the claim 7. There is insufficient antecedent basis for this limitation in the claim. For clarity, it is suggested to change with for example “a first resistor”.
Claim Rejections - 35 USC § 103(AIA )
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. Pub. No.: US 20080061756 A1 (hereinafter Shirai et al.) in view of Stanzione Pub. No.: US 20160087532 A1 (hereinafter Stanzione).
	Regarding claim 1, Shirai et al. discloses a power converter (fig.1) for transferring electric power (Vin) provided on an input terminal (fig.1: a terminal connected to an input voltage Vin) to an energy storage element (Co, para. [0023]), the power converter comprising: 
an inductor (L1); a switch (Q1) connected to selectively control a connection between the inductor (L1) and the input terminal (e.g. a terminal connected to an input voltage Vin); and 

a second input of the comparator is supplied with a voltage being proportional to a current from the input terminal when the switch is closed (fig.1: I1, Q1 is closed, CMP), 
whereby the current from the input terminal (I1) and the voltage of the input terminal vary proportionally (V of R1 and R2 of the input terminal T2 connected to Vin); 
Shirai et al. fails to disclose “a diode; wherein the energy storage element is connected on one end, via the diode, to a point between the inductor and the switch and the energy storage element is connected on the other end to ground, such that an anode side of the diode is connected to the energy storage element and a cathode side of the diode is connected to the point between the inductor and the switch.”
Stanzione discloses a diode (e.g. see fig.1C: D1); wherein the energy storage element (fig. 1C: C2, para. [0008]) is connected on one end, via the diode (fig.1C: D1), to a point between the inductor (L) and the switch (Q1) and the energy storage element is connected on the other end to ground, such that an anode side of the diode is connected to the energy storage element and a cathode side of the diode is connected to the point between the inductor (L) and the switch (Q1).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Shirai et 
Since Shirai et al. and Stanzione are both from the same field of endeavor (DC to DC conversion), the purpose disclosed by Stanzione would have been recognized in the pertinent art of Shirai et al.

Regarding claim 4, Shirai et al. discloses the power converter according to claim 1, further comprising a comparator input circuit (e.g. see fig.1: R1, R2 input to CMP) connected between the input terminal (Vin) and ground, wherein the comparator input circuit comprises two serially connected resistors (R1 and R2) and wherein the first input of the comparator is connected to a third point between the two serially connected resistors (e.g. a point between R1 and R2 input to CMP, para. [0028]).
Regarding claim 8, Shirai et al. discloses the power converter according to claim 1, wherein the energy storage element is a capacitor (fig. 1: Co, para. [0023]).
Regarding claim 9, Shirai et al. fails to disclose “a capacitor connected between the input terminal and ground”.

It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Shirai et al. to include “a capacitor connected between the input terminal and ground” as taught by Stanzione for the purpose of storing energy in order to maximize power transfer (Abstract and para. [0044] of Stanzione).
11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. Pub. No.: US 20080061756 A1 (hereinafter Shirai et al.) in view of Stanzione Pub. No.: US 20160087532 A1 (hereinafter Stanzione) and further in view of Noda Pub. No.: US 20100060250 A1 (hereinafter Noda).
Regarding claim 2, Shirai et al. fails to disclose “a first resistor is provided between the input terminal and the switch, and wherein the second input of the comparator is connected to a point between the first resistor and the switch”.
Noda discloses the power converter according to claim 1, wherein a first resistor (e.g. see fig.1: R3, para. [0050]) is provided between the input terminal (Vin) and the switch (M5), and wherein the second input of the comparator (14) is connected to a point between the first resistor (R3) and the switch (M5).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Shirai et 
Since Shirai et al. in view of Stanzione and Noda are both from the same field of endeavor (DC to DC conversion), the purpose disclosed by Noda would have been recognized in the pertinent art of Shirai et al.

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. Pub. No.: US 20080061756 A1 (hereinafter Shirai et al.) in view of Stanzione Pub. No.: US 20160087532 A1 (hereinafter Stanzione) and further in view of Cheng et al. Pub. No.: US 20110316508 A1 (hereinafter Cheng et al.).
Regarding claim 3, Shirai et al. fails to disclose “the second input is connected to a first point between the inductor and ground, and wherein a first resistor is connected between the first point and ground”.
Cheng et al. discloses the power converter according to claim 1, wherein the second input (e.g. see fig.1B: negative input to 30, para. [0031]) is connected to a first point (Vo) between the inductor (20, Ls) and ground, and wherein a first resistor (RL) is connected between the first point (Vo) and ground.

Since Shirai et al. in view of Stanzione and Cheng et al. are both from the same field of endeavor (DC to DC conversion), the purpose disclosed by Noda would have been recognized in the pertinent art of Shirai et al.

13.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. Pub. No.: US 20080061756 A1 (hereinafter Shirai et al.) in view of Stanzione Pub. No.: US 20160087532 A1 (hereinafter Stanzione) and further in view of Ironside et al. Patent. No.: 5663713 A1 (hereinafter Ironside et al.).
Regarding claim 5, Shirai et al. discloses the comparator (CMP, para. [0027]),    
Shirai et al. fails to disclose “a comparator input circuit connected between the input terminal and ground, wherein the comparator input circuit is implemented using a microprocessor to provide an output voltage to the first input of the comparator”.
Ironside et al. teaches the power converter according to claim 1, further comprising a comparator input circuit (fig.1: 4) connected between the input terminal (28, 3) and ground (16, Col. 5, lines 45-55), wherein the comparator input circuit is implemented using 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Shirai et al. and Stanzione to include “a comparator input circuit connected between the input terminal and ground, wherein the comparator input circuit is implemented using a microprocessor to provide an output voltage to the first input of the comparator” as taught by Ironside et al. for the purpose of implement a control system in order to provide for highly reliable detection of failures and ensure shutting down of a safety-related load should a failure occur (Col.10, lines 1-10 of Ironside et al.).
Since Shirai et al. in view of Stanzione and Ironside et al. are both from the same field of endeavor (power supply), the purpose disclosed by Ironside et al. would have been recognized in the pertinent art of Shirai et al.

Regarding claim 6, Shirai et al. discloses the comparator (CMP, para. [0027]),    
Shirai et al. fails to disclose “the microprocessor is configured to provide an output voltage which is proportional to a voltage of the input terminal, wherein the output voltage is provided to the first input of the comparator”.
Ironside et al. teaches the power converter according to claim 5, wherein the microprocessor (fig.1: MCU 4, Col. 6, lines 51-57) is configured to provide an output 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Shirai et al. and Stanzione to include “the microprocessor is configured to provide an output voltage which is proportional to a voltage of the input terminal, wherein the output voltage is provided to the first input of the comparator” as taught by Ironside et al. for the purpose of implementing a control system in order to provide for highly reliable detection of failures and ensure shutting down of a safety-related load should a failure occur (Col.10, lines 1-10 of Ironside et al.).
Since Shirai et al. in view of Stanzione and Ironside et al. are both from the same field of endeavor (power supply), the purpose disclosed by Ironside et al. would have been recognized in the pertinent art of Shirai et al.

14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. Pub. No.: US 20080061756 A1 (hereinafter Shirai et al.) in view of Stanzione Pub. No.: US 20160087532 A1 (hereinafter Stanzione) and further in view of Kikkert Patent. No.: GB2221362 (hereinafter Kikkert).

Regarding claim 7, Shirai et al. discloses the comparator input circuit (e.g. see fig.1: R1, R2 input to CMP).

Kikkert teaches the power converter according claim 4, wherein the first resistor and the comparator input circuit are dimensioned such that an impedance seen from the input terminal matches a desired impedance for improving power transfer (e.g. see fig.1, R1, R2, page 4, lines 8-11 indicates the values of the bias resistors R1 and R2 can be chosen to give good input impedance matches dependent upon the input impedance required and also to minimise the transfer function loss).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Shirai et al. and Stanzione to include “the first resistor and the comparator input circuit are dimensioned such that an impedance seen from the input terminal matches a desired impedance for improving power transfer” as taught by Kikkert for the purpose of improving power transfer in order to minimize the transfer function loss (page 4 of Kikkert).
Since Shirai et al. in view of Stanzione and Kikkert are both from the same field of endeavor (element being resistor or circuit), the purpose disclosed by Kikkert would have been recognized in the pertinent art of Shirai et al.

15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. Pub. No.: US 20080061756 A1 (hereinafter Shirai et al.) in view of Stanzione Pub. No.: .
Regarding claim 10, Shirai et al. fails to disclose “the comparator is implemented with hysteresis”.
Yan et al. teaches the power converter according to claim 1, wherein the comparator is implemented with hysteresis (e.g. see figs. 5b, 5c: 70, para. [0021]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Shirai et al. and Stanzione to include “the comparator is implemented with hysteresis” as taught by Yan et al. for the purpose of providing comparator with hysteresis in order to avoid excessive switching (para. [0021] of Yan et al.).
Since Shirai et al. in view of Stanzione and Yan et al. are both from the same field of endeavor (element being hysteresis comparator or circuit), the purpose disclosed by Yan et al. would have been recognized in the pertinent art of Shirai et al.

16.	Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. Pub. No.: US 20080061756 A1 (hereinafter Shirai et al.) in view of Stanzione Pub. No.: US 20160087532 A1 (hereinafter Stanzione) and further in view of Sharma et al. Pub. No.: 20160100368 (hereinafter Sharma et al.).
Regarding claim 11, Shirai et al. discloses a power supply device as shown in fig.1.

Sharma et al. teaches an energy harvesting device comprising the power converter according to claim 1 (e.g. see figs.8, 11A, energy harvesting device EHVD, para. [0010]; power converter PC-pv 808, para. [0096]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Shirai et al. and Stanzione to include “an energy harvesting device comprising the power converter” as taught by Sharma et al. for the purpose of harvesting energy in order to converts efficiently the energy to a voltage level that the charge controller and regulator can employ to power the Ekey (para. [0096] of Sharma et al.).
Since Shirai et al. in view of Stanzione and Sharma et al. are both from the same field of endeavor (power supply device), the purpose disclosed by Sharma et al. would have been recognized in the pertinent art of Shirai et al.

Regarding claim 12, Shirai et al. discloses a power supply device as shown in fig.1.
Shirai et al. fails to disclose “a generator configured to provide electrical power to the input terminal of the power converter”.

It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Shirai et al. and Stanzione to include “a generator configured to provide electrical power to the input terminal of the power converter” as taught by Sharma et al. for the purpose of harvesting energy in order to converts efficiently the energy to a voltage level that the charge controller and regulator can employ to power the Ekey (para. [0096] of Sharma et al.).
Since Shirai et al. in view of Stanzione and Sharma et al. are both from the same field of endeavor (power supply device), the purpose disclosed by Sharma et al. would have been recognized in the pertinent art of Shirai et al.

Regarding claim 13, Shirai et al. discloses a power supply device as shown in fig.1.
Shirai et al. fails to disclose “an electronic lock comprising a handle, an electronic lock controller, and the energy harvesting device being mechanically connected to the handle to harvest energy and wherein the energy storage device of the power converter is electrically connected to the electronic lock controller to power the electronic lock controller”.

It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Shirai et al. and Stanzione to include “an electronic lock comprising a handle, an electronic lock controller, and the energy harvesting device being mechanically connected to the handle to harvest energy and wherein the energy storage device of the power converter is electrically connected to the electronic lock controller to power the electronic lock controller” as taught by Sharma et al. for the purpose of harvesting energy in order to converts efficiently the energy to a voltage level that the charge controller and regulator can employ to power the Ekey (para. [0096] of Sharma et al.).
Since Shirai et al. in view of Stanzione and Sharma et al. are both from the same field of endeavor (power supply device), the purpose disclosed by Sharma et al. would have been recognized in the pertinent art of Shirai et al.


Examiner's Note:
17.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
18.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
19.	The prior art made of record (see attached PTO-892, G-I) and not relied upon is considered pertinent to applicant's disclosure.
Colbeck US-20170085182-A1 discloses resistive divider and capacitor in shut regulator 200 in fig.2.
CONTACT INFORMATION
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (11/06/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837